Exhibit 10.1

 

MUTUAL RESCISSION AND RELEASE AGREEMENT

 

This Mutual Rescission and Release Agreement (this “Agreement”) is made on by
and between Sakthi Global Holdings Ltd, a publicly traded Delaware Company,
Traded as (TKCM ) (formerly known as Token Communities Ltd) of Suite 3, Metro
Center, Bethesda, Maryland, 20184 (“Party 1” and as Parent Company ), and,
Fortress Ventures LLC, herein represented by Lalit Verma Kumar, its President
and ABT Investments India Pvt Limited, herein represented by Manickam
Mahalingam, it’s Chairman of jointly referred to as (“Party 2”) or (“Vendors”)

 

ARTICLE 1

MUTUAL RESCISSION OF CONTRACT

 

On April 2nd 2019, the above-referenced parties entered into a contract entitled
:

 

“ACQUISITION AND SHARE EXCHANGE AGREEMENT”

 

(the “ACQUISITION AND SHARE EXCHANGE AGREEMENT ” dated April 2nd 2019, a copy of
which is attached hereto as Exhibit “A” hereto and made a part hereof by
reference the “Contract”)

 

Party 1 (The Company) and Party 2, (Vendors) as the original parties to the
Contract, wish to rescind that Contract by mutual agreement by executing this
mutual release and Rescission Agreement.

 

In consideration of the mutual covenants of the parties herein, the parties
hereby rescind the Contract “effective as of 2nd May 2019.”

 

This Agreement shall be binding upon the parties, their successors, assigns, and
personal representatives. Neither party shall have any future rights or duties
hereunder.

 

ARTICLE 2

MUTUAL RELEASE

 

Party 1 hereby does release, cancel, forgive, and forever discharge Party 2 and
each of its predecessors, parent corporations, holding companies, subsidiaries,
affiliates, divisions, heirs, successors, and assigns, and all of their
officers, directors, and employees from all actions, claims, demands, damages,
obligations, liabilities, controversies, and executions, of any kind or nature
whatsoever, whether known or unknown or suspected or not, which have arisen, may
have arisen, or may arise by reason of the initial Contract or rescission
thereof from this day and each day hereafter.

 

Party 1 does specifically waive any claim or right to assert any cause of
action, alleged case of action, claim, or demand that has, through oversight or
error, intentionally, unintentionally, or through a mutual mistake, been omitted
from this Agreement.

 

1

 

 

Party 2 hereby does release, cancel, forgive and forever discharge Party 1 and
each of its predecessors, parent corporations, holding companies, subsidiaries,
affiliates, divisions, heirs, successors, and assigns, and all of their
officers, directors, and employees from all actions, claims, demands, damages,
obligations, liabilities, controversies and executions, of any kind or nature
whatsoever, whether known or unknown, whether suspected or not, which have
arisen, may have arisen, or may arise by reason of the initial Contract or
rescission thereof from this day and each day hereafter.

 

Party 2 does specifically waive any claim or right to assert any cause of action
or alleged case of action, claim, or demand that has, through oversight or
error, intentionally or unintentionally, or through a mutual mistake, been
omitted from this Agreement.

 

ARTICLE 3

SEVERABILITY

 

The provisions of this Agreement are to be read as a whole and are not
separately enforceable or severable by either party hereto. If any term,
provision, covenant, or condition of this Agreement, or the application thereof
to any person, place or circumstance, shall be held invalid, unenforceable, or
void, the remainder of this Agreement and such term, provision, covenant, or
condition as applied to other persons, places, and circumstances shall remain in
full force and effect.

 

ARTICLE 4

GOVERNING LAW

 

This Agreement shall be interpreted and enforced under the laws of the State of
Delaware, without regard to conflict of laws. Both parties voluntarily consent
to the jurisdiction of the courts in the State of Delaware, U.S.A.

 



2

 

 

ARTICLE 5
NOTICES

 

XI. MISCELLANEOUS

 

Notices. Any notice hereunder shall be sent in writing, addressed as specified
below, and shall be deemed given: (a) if by hand or recognized courier service,
by 4:00PM on a Business Day, addressee’s day and time, on the date of delivery,
and otherwise on the first business day after such delivery; (b) if by fax or
email, on the date that transmission is confirmed electronically, if by 4:00PM
on a Business Day, addressee’s day and time, and otherwise on the first Business
Day after the date of such confirmation; or (c) five (5) days after mailing by
certified or registered mail, return receipt requested. Notices shall be
addressed to the respective parties as follows (excluding telephone numbers,
which are for convenience only), or to such other address as a party shall
specify to the others in accordance with these notice provisions:

 

If to Party 1 (the Parent Company)

 

SAKTHI GLOBAL HOLDINGS LTD

#3 Bethesda Metro Centre

Suite 700

Bethesda, Md 20184

 

Attention Steven Knight

E mail steven.knight.ctg@gmail.com

 

with a copy to:

 

Law Offices of David E. Price, PC

#3 Bethesda Metro Center

Suite 700

Bethesda, Md 20184

E mail David@TopTier.eu

 

if to party 2 (VENDORS)

 

FORTRESS VENTURES LLC

 

6401 W Fort Street, Detroit MI 48209

 

·Represented by: LALIT KUMAR VERMA, President

 

·kumar@sakthiauto.com

 

·and ABT INVESTMENTS INDIA (PVT) LIMITED

 

·

Represented by MANICKAM MAHALINGAM , Chairman

 

6401 W Fort Street, Detroit MI 48209

 

E Mail manickamrn@sakthiauto.com

 

3

 

 

ARTICLE 6

ENTIRE AGREEMENT

 

This Agreement contains the entire agreement and understanding between the
parties hereto and supersedes any prior or contemporaneous written or oral
agreements, representations, and/or warranties as between them respecting the
subject matter hereof. This Agreement may be amended only by a writing signed by
both parties.

 

IN WITNESS WHEREOF, the parties hereto execute this Mutual Rescission and
Release Agreement on the 2nd Day of May, 2019.

 

PARTY 1: Parent Company)

 

Sakthi Global Holdings Ltd.

 

/s/ Steven Knight   Name: Steven Knight, Deputy Chairman  

 

PARTY 2: (Vendors)

 

Fortress Ventures LLC

 

    Name: Lalit Verma Kumar, President  

 

ABT INVESTMENTS INDIA (PVT) LIMITED

 

    Name: Manickham Mahalingam  

 

 

4



 

